743 N.W.2d 892 (2008)
DEPARTMENT OF TRANSPORTATION, Plaintiff-Appellee,
v.
INITIAL TRANSPORT, INC., and Employers Mutual Insurance Company, Defendants-Appellants, and
Great West Casualty Company and Kirk National Leasing Company, a/k/a Kirk Nationalease Company, Defendants.
Docket No. 134798. COA No. 272560.
Supreme Court of Michigan.
February 1, 2008.
On order of the Court, the application for leave to appeal the July 26, 2007 judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). At oral argument, the parties shall address (1) whether the Motor Carrier Safety Act (MCSA), MCL 480.11 et seq., provides a private cause of action or remedy for third parties; (2) whether the MCSA, at MCL 480.11a, implicitly amended the cap on recoverable *893 property damages found in the Michigan No-Fault Act, MCL 500.3101 et seq., at MCL 500.3121; (3) whether, if the cap has been amended by the MCSA, this has any relevance to this case, where the applicable financial responsibility amount found in the MCSA is apparently the same as the property damage cap established in the no-fault act; and (4) whether the plaintiff is entitled to any penalty interest pursuant to MCL 500.2006. The parties may file supplemental briefs within 42 days of the date of this order, but they should avoid submitting a mere restatement of the arguments made in their application papers.
MICHAEL F. CAVANAGH, J, would deny the application for leave to appeal.